EXHIBIT 10.1

SECOND AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
This SECOND AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
("Second Amendment") is executed to be effective as of the 5th day of December,
2014, by and among GSHS ENTERPRISES OPERATING #1, INC., a Delaware corporation
(“Enterprises”), GOOD SHEPHERD HEALTH SYSTEM, INC., a Texas non-profit
corporation (“Hospital”), GOOD SHEPHERD ENTERPRISES, INC., a Texas non-profit
corporation (“GSE”), EL CASA ORTHOPAEDICA, INC., a Texas corporation (“El
Casa”), and LONGVIEW CASA NUEVA, INC., a Texas corporation (“Casa Nueva”)
(Enterprises, Hospital, GSE, El Casa and Casa Nueva, individually or
collectively, as the context requires, “Seller”); GAHC3 LONGVIEW TX MEDICAL
PLAZA, LLC, a Delaware limited liability company, GAHC3 LONGVIEW TX INSTITUTE
MOB, LLC, a Delaware limited liability company, GAHC3 LONGVIEW TX CSC MOB, LLC,
a Delaware limited liability company, GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, a
Delaware limited liability company, GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, a
Delaware limited liability company, GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC, a
Delaware limited liability company, and GAHC3 MARSHALL TX MOB, LLC, a Delaware
limited liability company (collectively, “Purchaser”); and CENTRAL TITLE COMPANY
(“Escrow Agent”).
WITNESSETH:
WHEREAS, GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability
company (“Original Purchaser”), Seller and Escrow Agent entered into that
certain Real Estate Purchase Agreement and Escrow Instructions, dated as of
November 18, 2014, as amended by that certain First Amendment to Purchase and
Sale Agreement, dated as of November 21, 2014 (collectively, the "Contract"),
for the conveyance of certain real property and improvements located in the City
of Longview, Gregg County, Texas, and the City of Marshall, Harrison County,
Texas, as more particularly described in the Contract (collectively,
the "Property");
WHEREAS, Original Purchaser assigned its rights and obligations under the
Contract to Purchaser pursuant to that certain Assignment and Assumption of Real
Estate Purchase Agreement and Escrow Instructions, dated as of December 2, 2014;
and
WHEREAS, Purchaser and Seller now desire to amend certain terms and provisions
of the Contract as set forth in this Second Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Purchaser and Seller hereby
agree as follows:
1.    Recitals. The recitals set forth above are true and correct and are
incorporated into this Second Amendment by reference for all purposes.
2.    Capitalized Terms. All capitalized terms used in this Second Amendment but
not defined herein shall have the meaning assigned to such terms in the
Contract.



--------------------------------------------------------------------------------



3.    Closing. Section 1.5 of the Contract is hereby deleted in its entirety and
replaced with the following:
1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on December 11, 2014 (as the same may be held earlier or
extended in accordance herewith, the “Closing Date”).
4.    Ratification. Seller and Purchaser hereby acknowledge and agree that,
except as amended herein, the Contract is in full force and effect and is hereby
ratified and confirmed, and all intentions of the Seller and Purchaser described
in the Contract are hereby ratified and confirmed.
5.    Severability. In the event any one or more of the provisions contained in
this Second Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Second Amendment shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
6.    Multiple Counterparts. To facilitate execution, this instrument may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this instrument to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, and the
respective acknowledgments of, each of the parties hereto. Any signature or
acknowledgment page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures or acknowledgments thereof
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature or acknowledgment pages. A facsimile or an
e-mailed .pdf or other true copy of a duly executed counterpart of this Second
Amendment from any party shall be sufficient to evidence the binding agreement
of such party to the terms hereof. Seller and Purchaser further agree that the
acknowledgment of this Second Amendment by Escrow Agent is not required for this
Second Amendment to be binding and effective as between Seller and Purchaser.
7.    Entire Agreement. This Second Amendment contains the entire agreement
between the parties relating to the rights herein granted and the obligations
herein assumed. Any or all representations or modifications concerning this
instrument shall be of no force and effect except for a subsequent modification
in writing signed by the parties hereto. In the event of any conflict between
the terms of the Contract and this Second Amendment, the terms of this Second
Amendment shall control.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Second Amendment to be
effective as of the date first set forth above.
PURCHASER:
 


GAHC3 Longview TX Medical Plaza, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:   /s/ Danny Prosky                           
Name:  Danny Prosky
Title:    President and Chief Operating Officer
    
    
GAHC3 Longview TX Institute MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:    /s/ Danny Prosky                           
Name:  Danny Prosky
Title:    President and Chief Operating Officer
            



Second Amendment to Purchase and Sale Agreement -
Signature Page
 

--------------------------------------------------------------------------------



GAHC3 Longview TX CSC MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:    /s/ Danny Prosky                    
Name:  Danny Prosky
Title:    President and Chief Operating Officer
            
GAHC3 Longview TX Occupational MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:      /s/ Danny Prosky                  
Name:  Danny Prosky
Title:    President and Chief Operating Officer
            

Second Amendment to Purchase and Sale Agreement -
Signature Page
 

--------------------------------------------------------------------------------



GAHC3 Longview TX Outpatient MOB I, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:       /s/ Danny Prosky                       
Name:  Danny Prosky
Title:    President and Chief Operating Officer
            
GAHC3 Longview TX Outpatient MOB II, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:    /s/ Danny Prosky                       
Name:  Danny Prosky
Title:    President and Chief operating Officer
            

Second Amendment to Purchase and Sale Agreement -
Signature Page
 

--------------------------------------------------------------------------------





GAHC3 Marshall TX MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:      /s/ Danny Prosky                          
Name:  Danny Prosky
Title:    President and Chief Operating Officer
            

Second Amendment to Purchase and Sale Agreement -
Signature Page
 

--------------------------------------------------------------------------------







SELLER:
 

GSHS ENTERPRISES OPERATING #1, INC.,
a Delaware corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




GOOD SHEPHERD HEALTH SYSTEM, INC., a
Texas non-profit corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




GOOD SHEPHERD ENTERPRISES, INC.,
a Texas non-profit corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




EL CASA ORTHOPAEDICA, INC.,
a Texas corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




LONGVIEW CASA NUEVA, INC.,
a Texas corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO

Second Amendment to Purchase and Sale Agreement -
Signature Page
 

--------------------------------------------------------------------------------



The undersigned Escrow Agent acknowledges the foregoing Second Amendment:


DATED:      12-6-14                 


Central Title Company


By:     /s/ Betty Lamb            
Name:       Betty Lamb            
Its:             President                


































































Second Amendment to Purchase and Sale Agreement -
Signature Page
 